MEMORANDUM BY THE COURT
The plaintiff, John M. Beirlein, enlisted in the Coast Guard in March, 1918. He was honorably discharged and reenlisted. He was again honorably discharged and reenlisted August 15, 1919. He was honorably discharged August 14, 1920. His suit involves claim for pay between May 18, 1920, and the date of his final discharge. When he reenlisted August 15, 1919, as a yeoman he was given the rating of an acting gunner; that is, an acting warrant officer. He received the pay and allowances of an acting gunner until May 18, 1920. Article 353 of the Coast Guard [Regulations provided for ratings as acting warrant officers for probationary period and also provided that an enlisted person “ rated acting warrant officer ” should be regarded as continuing in his status as an enlisted person until permanently appointed a warrant officer. Plaintiff was not permanently appointed a warrant officer. In pursuance of section 8 of the act of May 18, 1920,' 41 Stat. 601, the Secretary of the Treasury issued General Order 43 under date of May 18, 1920, permanently fixing by appointment, among others, the grades and ratings of Avarrant officers and enlisted men in the Coast Guard. By virtue of this order plaintiff received his appointment and was paid as chief gunner’s mate until the date of his final discharge. The status of plaintiff prior to this appointment had not been changed from that of an enlisted man. His rating had been temporary, and section 14 of the act had no application to him. His case is quite different from that of Allen, 56 C. Cls. 265; 261 U. S. 317.
Petition dismissed.